Title: To Thomas Jefferson from Thomas Mallett, 7 December 1824
From: Mallett, Thomas
To: Jefferson, Thomas

Sir, Philada 7th Dec. 1824I observe with great pleasure that the University of Virginia is about to commence operations, & I beg leave, respectfully, to remind you of an application that I made, a few years since, for the Chemical chair in that Institution.You will probably recollect, Sir, that my letter was accompanied by testimonials of my abilities as a chemist & as a lecturer, the exhibition of which to the Visitors of the University you politely undertook.I am still very desirous of obtaining this situation, as it is peculiarly adapted to my disposition for the cultivation of the Natural Sciences—& also, as it is one in which I have every reason to believe that I could be more useful to society than in any other.Very respectfully Sir, Your obet SertThos M Mallett 